 1
 2

 3
 4
 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE
 7
      LESLIE GUY WILSON,
 8                         Petitioner,                  Case No. C19-871RSL

 9           v.                                         ORDER DIRECTING THE
      UNITED STATES OF AMERICA,                         UNITED STATES TO
10                                                      ANSWER § 2255 PETITION
                           Respondent.
11
12
            This matter comes before the Court on Petitioner’s “Motion to Vacate, Set Aside,
13   or Correct Sentence Pursuant to § 2255” (Dkt. # 1). After a preliminary review of the
14   motion, the Court ORDERS as follows:
15          (1)    Within forty-five (45) days of the date of this order, the United States shall
16   file and serve an Answer in accordance with Rule 5 of the Rules Governing Section
17   2255 Cases in United States District Courts. As part of its Answer, the United States

18   shall state its position as to whether an evidentiary hearing is necessary, whether any

19   discovery is necessary, whether there is any issue as to abuse or delay under Rule 9, and

20   whether Petitioner’s motion is barred by the statute of limitations.
            (2)    On the face of its Answer, the United States shall note this matter for the
21
     fourth Friday following the filing of its Answer, and the Clerk shall note the matter on
22
     the Court’s docket accordingly. Petitioner may file a Reply to the Answer no later than
23
     that noting date.
24
            The Clerk shall direct a copy of this Order to Petitioner.
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 1
 1
 2         DATED this 12th day of June, 2019.

 3
 4
 5
                                            A
                                            Robert S. Lasnik
                                            United States District Judge
 6
 7
 8

 9

10

11
12

13

14
15

16

17
18

19
20

21
22
23

24
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 2
